  Case 2:20-cv-01036-FMO-JC Document 19 Filed 05/18/20 Page 1 of 3 Page ID #:201

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 20-1036 FMO (JCx)                                 Date    May 18, 2020
 Title             Jason Fellows v. FCA US, LLC




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder             Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Re: Motion to Remand

        On December 19, 2019, plaintiff Jason Fellows (“plaintiff”) filed a Complaint in the Los
Angeles County Superior Court against FCA US, LLC (“FCA” or “defendant”), (see Dkt. 1, Notice
of Removal (“NOR”) at ¶ 1; Dkt. 1-1, Complaint), asserting state-law claims relating to the
purchase of an allegedly defective vehicle. (See Dkt. 1-1, Complaint at ¶¶ 14-34). Specifically,
plaintiff alleges that defendant’s failure to repair the vehicle’s alleged defects breached warranties
under California’s Song-Beverly Act, Cal. Civ. Code §§ 1790, et seq. (See id. at ¶¶ 5-34). Plaintiff
seeks replacement of the vehicle or restitution; damages, including incidental and consequential
damages; and the civil penalty provided in the Song-Beverly Act. (See id. at p. 9). On January
31, 2020, FCA removed the action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332.
(See Dkt. 1, NOR at p. 1). Plaintiff now seeks remand. (See Dkt. 15, Motion to Remand
(“Motion”)).

                                            LEGAL STANDARD

         Unless otherwise expressly provided by Congress, “any civil action brought in a State court
of which the district courts of the United States have original jurisdiction, may be removed by the
defendant or the defendants, to the district court[.]” 28 U.S.C. § 1441(a). “The right of removal
is entirely a creature of statute and a suit commenced in a state court must remain there until
cause is shown for its transfer under some act of Congress.” Syngenta Crop Protection, Inc. v.
Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation marks omitted). Where
Congress has acted to create a right of removal, those statutes, unless otherwise stated, are
strictly construed against removal jurisdiction.1 See id. “The strong presumption against removal
jurisdiction means that the defendant always has the burden of establishing that removal is
proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotation marks omitted);
Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the


         1
         For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act, 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co.,
LLC v. Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                            Page 1 of 3
  Case 2:20-cv-01036-FMO-JC Document 19 Filed 05/18/20 Page 2 of 3 Page ID #:202

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-1036 FMO (JCx)                                  Date     May 18, 2020
 Title          Jason Fellows v. FCA US, LLC

“longstanding, near-canonical rule that the burden on removal rests with the removing defendant”).
Moreover, if there is any doubt regarding the existence of subject matter jurisdiction, the court
must resolve those doubts in favor of remanding the action to state court. See Gaus, 980 F.2d
at 566 (“Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.”).

        When federal subject matter jurisdiction is predicated on diversity of citizenship, two
requirements must be met. See 28 U.S.C. § 1332. First, complete diversity must exist between
the opposing parties. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996)
(stating that the diversity jurisdiction statute “applies only to cases in which the citizenship of each
plaintiff is diverse from the citizenship of each defendant”). Second, the amount in controversy
must “exceed[] the sum or value of $75,000, exclusive of interests and costs[.]” 28 U.S.C. §
1332(a).

                                            DISCUSSION

       The court’s review of the NOR and the attached state court Complaint indicates that the
court has subject matter jurisdiction over this case because the requirements for the exercise of
diversity jurisdiction are met. See 28 U.S.C. § 1332. First, complete diversity between the parties
is present here. Plaintiff is a citizen of California, (Dkt. 15, Motion at 3) (“On or around February
28, 2018, Plaintiff, a citizen of California, purchased a new 2018 Dodge Charger[.]”), and FCA is
not. (See Dkt. 1, NOR at ¶ 7). Because the parties are “citizens of different states[,]” 28 U.S.C.
§ 1332(a), diversity of citizenship is present here.

        Second, defendant has shown that the amount in controversy is more than $75,000.
Plaintiff seeks “restitution of the amount actually paid or payable under the contract,”
consequential and incidental damages, and a civil penalty “in an amount not to exceed two times
Plaintiff’s actual damages.” (Dkt. 1-1, Complaint at ¶¶ 31-33). Here, the “actual price paid or
payable by [plaintiff,]” id. § 1793.2(d)(2)(B), is $40,824.40, which includes the financed amount of
$35,724.40 and a down payment of $5,100.00. (Dkt. 16-3, Exh. 2, RISC); Cal. Civ. Code §
1793.2(d)(2)(B)-(C). Taking into account any reduction for use as provided under the Song-
Beverly Act, see Cal. Civ. Code § 1793.2(d)(2)(C), yields an actual damages amount of
$34,474.50. (See Dkt. 1, NOR at ¶ 11, n. 2; see, generally, Dkt. 15, Motion; Dkt. 17, Reply).
Given plaintiff’s request for civil penalties, (Dkt. 1-1, Complaint at ¶ 31), which equates to “two
times the amount of actual damages[,]” Cal. Civ. Code § 1794(c), the amount in controversy is
approximately $103,422.50, satisfying the jurisdictional minimum for the exercise of diversity
jurisdiction.2 See 28 U.S.C. § 1332(a).


         2
           Plaintiff’s arguments for remand are unpersuasive. With respect to plaintiff’s argument
that comity principles weigh in favor of remand, (see Dkt. 15, Motion at 6), “federal court have a
‘virtually unflagging obligation . . . to exercise the jurisdiction given them[,]’” Gonzalez v. FCA US
LLC, 2020 WL 1444941, *3 (C.D. Cal. 2020) (quoting Colorado River Water Conservation Dist.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 2 of 3
  Case 2:20-cv-01036-FMO-JC Document 19 Filed 05/18/20 Page 3 of 3 Page ID #:203

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1036 FMO (JCx)                                    Date    May 18, 2020
 Title          Jason Fellows v. FCA US, LLC



     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                            CONCLUSION

      Based on the foregoing, IT IS ORDERED THAT plaintiff’s Motion to Remand (Document
No. 15) is denied without prejudice.


                                                                                    00      :     00
                                                         Initials of Preparer             vdr




v. United States, 424 U.S. 800, 817 (1976)), and thus remand is inappropriate here. For purposes
of the instant Motion, plaintiff’s stated intent to add a nondiverse defendant is irrelevant. If plaintiff
subsequently names a California defendant, he may move for remand at that point. See 28
U.S.C. § 1447(e) (“If after removal the plaintiff seeks to join additional defendants whose joinder
would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand
the action to State court.”).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 3 of 3
